NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN JOSE GARCIA GARCIA,                        No.    15-73406

                Petitioner,                     Agency No. A096-571-248

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 9, 2022**
                                 Pasadena, California

Before: WATFORD and FRIEDLAND, Circuit Judges, and ROBRENO,***
District Judge.

      Juan Jose Garcia Garcia (“Petitioner”), a native and citizen of Mexico,

petitions for review from a decision of the Board of Immigration Appeals (“BIA”)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Eduardo C. Robreno, United States District Judge for
the Eastern District of Pennsylvania, sitting by designation.
upholding the Immigration Judge’s (“IJ”) denial of his claims for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      Substantial evidence supports the BIA’s determination that Petitioner is

ineligible for withholding of removal because Petitioner’s proposed social group is

not cognizable.1 Petitioner argues that he will be persecuted in Mexico as a

“Mexican male[] with long residence and family tie[s] to the United States.” He

argues that organized criminals in Mexico will kidnap, torture, or murder him

because they will believe that he or his family has ransom money after living and

working in the United States. The BIA concluded that this proposed social group

lacks social distinction in Mexican society. Although Petitioner submitted country

conditions evidence showing that criminals in Mexico sometimes prey upon people

who have been deported from the United States, this evidence does not compel the

conclusion that Mexican society perceives Mexican men with family ties to the

United States, and a long history of residing in the United States, as a distinct

group. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (per

curiam) (noting that “returning Mexicans from the United States” is “too broad to



      1
        The BIA also held that Petitioner could not establish persecution on
account of a political opinion either held by Petitioner or imputed to him.
Petitioner does not press a claim based on a political opinion in this petition for
review.

                                           2
qualify as a cognizable social group”); Matter of W-G-R-, 26 I. & N. Dec. 208,

214-17 (BIA 2014), vacated in part on other grounds by Reyes v. Lynch, 842 F.3d

1125 (9th Cir. 2016).

      Substantial evidence also supports the BIA’s determination that Petitioner is

not eligible for CAT relief because Petitioner failed to show it is more likely than

not that he will be tortured if he returns to Mexico. Petitioner testified that he was

beaten and robbed several times in Mexico. He did not report these incidents to

the police because he believed the police were corrupt and worked with the

criminals. He generally fears violence in Mexico but does not believe that anyone

is planning to personally target him. Petitioner also submitted country conditions

evidence showing generalized evidence of violence perpetrated by gangs, drug

cartels, and corrupt law enforcement officers. The evidence in the record does not

compel the conclusion that “it is more likely than not that [Petitioner] would be

tortured if removed to” Mexico. 8 C.F.R. § 208.16(c)(2); see Delgado-Ortiz, 600

F.3d at 1152.

      PETITION DENIED.




                                           3